FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement dated December 3, 2007, between
Quest Resource Corporation (the “Company”) and Jack T. Collins (“Employee”) is
entered this 23rd day of October, 2008.

WHEREAS, the Company and Employee entered into an employment agreement dated
December 3, 2007 (the “Employment Agreement”) to memorialize the terms and
conditions relating to Employee’s employment with the Company;

WHEREAS, the Company and Employee desire to amend the Employment Agreement to
(i) modify Employee’s title and job description, (ii) provide Employee with an
increase in base annual salary and incentive compensation opportunities
commensurate with Employee’s new position and (iii) amend the Employment
Agreement for certain changes in light of the final Treasury Regulations issued
under Section 409A of the Internal Revenue Code;

WHEREAS, Employee currently serves as the Interim Chief Financial Officer of the
Company;

WHEREAS, the Company desires for Employee to continue to serve, on a temporary
basis as the Interim Chief Financial Officer and, on a more permanent basis,
serve as the Company’s Executive Vice President Finance / Corporate Development;

WHEREAS, although the position of Executive Vice President Finance / Corporate
Development will eventually report to the Chief Financial Officer, Employee,
while currently serving in both positions will report to the President of the
Company and, when no longer serving as Interim Chief Financial Officer, will
report to the Chief Financial Officer;

WHEREAS, the parties agree that any future change or removal of Employee’s
position as Interim Chief Financial Officer and any related modification in
reporting duties or obligations related thereto will not constitute “Good
Reason” as defined in the Employment Agreement;

NOW THEREFORE, the parties hereby agree to amend the Employment Agreement as
follows:

 

1.

Agreement to Employ. Effective as of August 23, 2008, Section 1(a) is amended to
reflect that the Employee shall serve as the Interim Chief Financial Officer of
the Company and, effective as of the date hereof, Section 1(a) is amended to
reflect that the Employee shall serve as the Company’s Executive Vice President
Finance / Corporate Development.

 

2.

Duties.  Section 1(b) is amended to reflect that the Employee shall be subject
to the direction and control of the Chief Executive Officer or the President of
the Company until such time as he is no longer serving as the Company’s Interim
Chief Financial Officer. Upon ceasing to serve as the Company’s Interim Chief
Financial Officer and serving solely as the Company’s Executive Vice President
Finance / Corporate

 

--------------------------------------------------------------------------------



Development, the Employee shall be subject to the direction and control of the
Chief Financial Officer.

 

3.

Compensation—Base Salary. Effective as of August 23, 2008, Section 2(a) is
amended to increase the Employee’s annual base salary from $125,000 per year to
$200,000 per year.

 

4.

Compensation—2008 Equity Incentive Grant. Simultaneous with the Company’s
approval of this First Amendment (the “Grant Date”), the Company hereby grants
Employee pursuant to the Company’s 2005 Omnibus Stock Award Plan (the “Omnibus
Plan”) a nonqualified stock option to purchase 100,000 shares of the Company’s
common stock at a per share exercise price equal to the market value of the
Company’s common stock on the Grant Date. 50% of such option shall become
immediately exercisable on the Grant Date hereof and the remaining 50% shall
become exercisable on the first anniversary of the Grant Date. If there is a
“Change of Control” of the Company (as defined in Section 6 of the Employment
Agreement) or there is a material reduction in the Employee’s duties or
responsibilities which, after notice of such reduction is provided to the Board
of Directors of the Company, fails to be reasonably cured, then such option
shall immediately become fully exercisable.

 

5.

Term. Section 3 of the Employment Agreement is deleted in its entirety and
replaced with the following new Section 3.

3.         Term. Unless earlier terminated by either party as provided in
Section 5 or 6 hereof, this Agreement shall commence on August 23, 2008, and
shall continue for a period of three (3) years thereafter until August 23, 2011
(the “Initial Term”). Upon the expiration of the Initial Term, this Agreement
shall automatically continue in effect for successive one (1) year terms (a
“Renewal Term”) unless terminated by either party by providing written Notice of
Termination (as provided in Section 7) not less than one hundred twenty (120)
days prior to the end of the Initial Term or any Renewal Term.

 

6.

Definition of Disability. Notwithstanding the definitions of disability set
forth in Section 5(c) and 6(c), Employee shall not be deemed to be Disabled for
purposes of the Employment Agreement unless (A) Employee is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (B)
Employee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.

 

7.

Disability Benefit. For purposes of Section 5(c) and Section 6(c), if Employee’s
employment is terminated on account of disability, the benefit under Section
5(c) and Section 6(c) shall be increased from $125,000 to $200,000.

 

--------------------------------------------------------------------------------



 

8.

Good Reason or Material Reduction in Duties. Notwithstanding the definition of
“Good Reason” in the Employment Agreement, as amended by this Amendment, or any
other provision therein, in no event shall the modification to, or removal of,
Employee’s position as Interim Chief Financial Officer, where Employee continues
to have a title, position and duties not materially less than those of Executive
Vice President Finance / Corporate Development, constitute “Good Reason” as
defined in the Employment Agreement or be considered a material reduction in
Employee’s duties or responsibilities.

In all other respects the Employment Agreement dated December 3, 2007, shall
remain in full force.

 

“Employee”

“Company”

 

 

Jack T. Collins

QUEST RESOURCE CORPORATION

 

 

 

 

By:

/s/ Jack T. Collins

 

By:

/s/ Jon H. Rateau

 

 

 

Dated:

10/23/08

 

Dated:

10/23/08

 

 

 

 

 

 

 

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

 

 

 